AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                               Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                  '                             JUDGMENT IN A CRIMINAL CASE
                                     V.                                                      (For Offenses Committed On or After November I, 1987)

                                                        zo1q OCT IO P 2= l\ll
                        Jose Nelson Ramirez                                                  Case Number: 19-cr-01687-WVG
                                                    cu:rF<,:                ''     ::;;_HA
                                                    fOlfi\ ;::.::;:.: . -
                                                                                   ,, ,. Jeremy D Warren
                                                                                             Defendant's Attorney


REGISTRATION NO. 84605298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 3 of Superseding Information

 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                           Count Number(s)
8:1325(a)(l)                       Improper Entry by an Alien (Misdemeanor)                                                    3s

  D The defendant has been found not guilty on count(s)
                                                                                 -------------------
  ~    Count(s) 3 of Indictment is                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  30 Days


  ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 ~ Court recommends defendant be deported/removed with relative, Rona! Balmore Ramirez-Rivera, Vanessa
 Estefany Ramirez-Ventura, Yanet Esmeralda Ventura, charged in case l 9CRI 687 .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this di.strict within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      October 8, 2019
                                                                                      Date ofimposition of Sentence


                                                                                      (JJ~
                                                                                      HONORABLE WILLIAM V. GALLO
                                                                                      UNITED STATES MAGISTRATE JUDGE


                                                                                                                                     19-CR-1687-WVG
